[Cite as Parker v. Ohio Dept. of Rehab. & Corr., 2017-Ohio-7415.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Vincent A. Parker,                                  :

                Plaintiff-Appellant,                :

v.                                                  :                     No. 16AP-615
                                                                    (Ct. of Cl. No. 2013-00154)
Ohio Department of Rehabilitation and               :
Correction,                                                         (REGULAR CALENDAR)
                                                    :
                Defendant-Appellee.
                                                    :


                                           D E C I S I O N

                                     Rendered on August 31, 2017


                On brief: Vincent Parker, pro se.

                On brief: Michael DeWine, Attorney General, and Stacy
                Hannan, for appellee.


                            APPEAL from the Court of Claims of Ohio
TYACK, P.J.
        {¶ 1} Vincent A. Parker is appealing from the judgment of the Court of Claims of
Ohio which awarded him $210.60 as a result of the loss of his legal footlocker. He assigns
four errors for our consideration:
                [I.] The trial court committed plain error when it re-litigated
                an issue that had already been decided in a prior action.

                [II.] The trial court abused it's discretion when it adopted the
                defendant's objection, without allowing plaintiff the
                opportunity to reply pursuant to Local Court [of] Claims
                Rule 4(C), in violation of due process of law.

                [III.] The trial court abused it's discretion when it adopted
                defendant's objections, which were mere allegations and
                denials, over a sworn affidavit.
No. 16AP-615                                                                               2



              [IV.] The trial court abused it's discretion when it adopted
              the defendant's objections and accepted their argument
              when it was not supported by legal authority.

       {¶ 2} Parker claimed that he had two footlockers before he was transferred
between prisons. Eventually one of the two was lost. The Court of Claims decided that
the Ohio Department of Rehabilitation and Correction ("ODRC") was responsible for the
loss of one of the footlockers, but awarded Parker less money than Parker wanted. Hence
he has appealed.
       {¶ 3} We have no transcripts from the trial of this case. We do have an App.R.
9(C) statement. Parker submitted an affidavit of evidence which he hoped would be
adopted by the trial court. Counsel for ODRC objected to the affidavit being so used. The
trial court, as required by App.R. 9, settled the issues and adopted an official App.R. 9(C)
statement which has been provided in the record before us. The trial court is under
significant pressure to settle the issues related to App.R. 9(C) promptly because the
appellate rule contemplates that the App.R. 9(C) statement will not delay the
transmission of the trial court record. App.R. 9(C) does not provide for a reply from an
appellant after an appellee has objected to the appellant's proffered statement of evidence.
In theory, the trial court has direct and personal knowledge of the evidence presented at
the trial and will use that knowledge in settling the statement. Again in theory, the trial
court does not adopt objections, but can consider the objections when adopting the
App.R. 9(C) statement.
       {¶ 4} Turning to some of the individual assignments of error, the trial court is not
literally addressing a motion when it addresses App.R. 9(C). Parker had no right to reply
to the allegations set forth in the objection filed on behalf of ODRC. Parker's position was
supposed to be contained in his initial filing. Local Court of Claims Rule 4(C) addresses
motions, not App.R. 9(C) situations.
       {¶ 5} The second assignment of error is overruled.
       {¶ 6} The trial court does not literally adopt objections but settles the record as to
the evidence which will be before a court of appeals. The trial court does not weigh the
No. 16AP-615                                                                                3


positions of the respective parties, but attempts to provide the evidence that was
presented in open court for the benefit of the appellate review.
       {¶ 7} We cannot find reversible error based on the App.R. 9(C) statement
provided to us.
       {¶ 8} The third assignment of error is overruled.
       {¶ 9} App.R. 9(C) addresses the evidence presented to the trial court. The issue of
legal authority is addressed by the appellate court with a de novo standard. Stated
differently, we start all over on issues of law. We are not bound by the trial court's view of
legal issues. The trial court's view of legal issues cannot constitute reversible error, given
our independent review of such issues.
       {¶ 10} The fourth assignment of error is overruled.
       {¶ 11} The record before us does not reflect that a final judgment had been issued
prior to the trial court deciding that Parker was only entitled to $210.63 for the loss of his
footlocker. No final order had been entered as to whether the contents of the footlocker
included contraband for which Parker was not entitled to compensation. As a result, the
doctrines of res judicata and collateral estoppel do not come into play.
       {¶ 12} Stated perhaps more clearly, for purposes of liability, the contents of the
footlocker were not proved to be completely contraband. For purposes of damages, some
could be viewed to constitute contraband.
       {¶ 13} The first assignment of error is overruled.
       {¶ 14} All four assignments of error having been overruled, the judgment of the
Court of Claims of Ohio is affirmed.
                                                                        Judgment affirmed.

                            KLATT and DORRIAN, JJ., concur.